Citation Nr: 1008205	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-00 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from 
active military service is a bar to the receipt of Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was enlisted in the United States Army from 
January 1967 to December 1969.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a letter decision issued in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Subsequent to that decision, the 
appellant provided testimony via a videoconference hearing 
before the undersigned Acting Veterans Law Judge (VLJ).  This 
occurred in January 2010.  A transcript of that hearing was 
produced and has been included in the claims folder for 
review.


FINDINGS OF FACT

1.  The appellant was enlisted in the US Army from January 
1967 to December 1969, and he did serve in the Republic of 
Vietnam.

2.  The appellant was absent without leave (AWOL) for a 
period of 101 days.  

3.  The appellant received an "other than honorable" (OTH) 
discharge for his service.  The OTH was not subsequently 
upgraded to a discharge under honorable conditions.

4.  The appellant was not mentally incompetent or insane when 
he was AWOL.


CONCLUSION OF LAW

The appellant's discharge from service is a bar to VA 
benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, for the 
reasons stated below, the Board finds that the appellant is 
not a veteran for compensation purposes as a matter of law.  
In VAOPGCPREC 5-2004 (July 23, 2004), VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Accordingly, no further discussion of the VCAA is 
warranted with respect to the issues now before the Board.

The appellant served in the US Army from January 21, 1967, to 
December 3, 1969.  The record indicates that the appellant 
was absent for the following periods:

        January 3, 1969 to January 8, 1969		6 days
        March 22, 1969 to May 18, 1969			58 days
        July 15, 1969 to July 24, 1969			10 days
        September 26, 1969 to October 22, 1969		27 
days
       Total Days AWOL					101 days

It is unclear from the record whether the service member was 
captured or turned himself in to the proper authorities, but 
he was subsequently returned to Army custody.  The record 
further indicates that the appellant, as a result of his 
offenses, served 79 days in confinement.  On October 30, 
1969, the appellant, through his command, requested that he 
be discharged for the good of the service in lieu of a trial 
by courts-martial for an offense punishable by a bad conduct 
or dishonorable discharge.  The service member requested that 
this be accomplished pursuant to Chapter 10, Army Regulations 
635- 200.  The appellant was subsequently discharged on 
December 3, 1969; on his DD Form 214, Armed Forces of the 
United States Report of Transfer or Discharge, noted that the 
appellant's character of discharge was "Under Conditions 
Other Than Honorable (OTH)".  The record does not show that 
the discharge was ever upgraded by the Army Discharge Review 
Board to a General Under Honorable Conditions.

Approximately thirty-seven years after he was discharged from 
service, the appellant applied for VA compensation and 
pension benefits.  This occurred in March 2006.  Following a 
review of the information available in the record, the RO 
determined that the appellant did not have "good" service. 
That is, because the service member received an OTH 
discharge, the service member was barred from receiving 
payment of VA benefits.  The service member was informed of 
this via a letter sent to him in August 2006.  Again, there 
is no indication from the claims folder that the service 
member sought to upgrade his discharge via the Department of 
Defense.  Moreover, while the service member was asked to 
explain his absence, the service member never provided this 
information to the RO/VA.  The service member did, however, 
provide testimony to the Board claiming that he was allowed 
to take two periods of fourteen days each as leave and that 
the Army had mistakenly characterized him as AWOL.  He did 
not claim that he was mentally incapacitated or insane during 
this time although he did testify that he was suffering from 
posttraumatic stress disorder (PTSD).  He also said that he 
was harassed by service members in his unit for having served 
in Vietnam.  He has not however provided any corroborative 
evidence to support his assertions.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2009).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2009).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a) (2009).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2009).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2009); see 
also 38 U.S.C.A. § 5303 (West 2002).

Additionally, a discharge or release under other than 
honorable conditions (OTH) is considered to have been issued 
under dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge, because of a minor offense, will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(d)(4) (2009).  In Cropper v. Brown, 6 Vet. App. 450 
(1994), the Court held that § 5303(b) requires "that the 
insanity must be such that it legally excuses the acts of 
misconduct" and that "there must be a causal connection 
between the insanity and the misconduct" in order to 
demonstrate that a claimant's OTH discharge should not act as 
a bar to the grant of a service member's benefits.  Cropper, 
6 Vet. App. at 453-54.

Also, in pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) 
provides that the discharge of any person from the Armed 
Forces on the basis of an absence without authority from 
active duty for a continuous period of at least 180 days if 
such person was discharged under conditions other than 
honorable, unless such person demonstrates to the 
satisfaction of the VA Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized absence, 
shall bar all rights of such person under laws administered 
by the Secretary based upon the period of service from which 
discharged or dismissed, notwithstanding any action 
subsequent to the date of such discharge by a board 
established pursuant to 10 U.S.C. § 1553 (West 2002).  See 
also 38 C.F.R. § 3.12(c)(6) (2009).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level, and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time the prolonged AWOL period began.  The existence of a 
valid legal defense that would have precluded conviction for 
absence without leave is also a factor to be used in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2009).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2009); see also 38 C.F.R. § 
3.354 (2009) (defining insanity for purposes of determining 
cause of discharge from service). 

As a general matter, an insane person is considered one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits due to disease, a more or less 
prolonged deviation from his normal method of behavior; or 
who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2009).

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General 
Counsel provided guidance in the interpretation of the 
definition of insanity in accordance with section 3.354.  It 
was observed that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity does not fall 
within the definition of insanity.  It was then indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his/her normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  The opinion further clarified that the 
phrase "interferes with the peace of society" in the 
regulation referred to behavior which disrupted the legal 
order of society.  The term "become antisocial" in the 
regulation referred to the development of behavior, which was 
hostile or harmful to others in a manner, which deviated 
sharply from the social norm, and which was not attributable 
to a personality disorder.  Also, the reference to "accepted 
standards of the community to which by birth and education" 
an individual belonged required consideration of an 
individual's ethnic and cultural background and level of 
education.  It was stated that the regulatory reference to 
"social customs of the community" in which an individual 
resided required assessment of an individual's conduct with 
regard to the contemporary values and customs of the 
community at large.

The insanity exception to the bar to VA benefits only 
requires that insanity be shown to exist at the time of the 
commission of the offense leading to discharge; there need 
not be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 
(1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993); 
see also VAOPGCPREC 20-97.  There still must be competent 
evidence, though, establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge.  See Zang v. Brown, 8 Vet. App. 
246, 254 (1995).

Initially, the Board points out there is no claim or evidence 
that the appellant was insane at the time of the offenses in 
question that resulted in his OTH discharge.  The appellant 
has not produced any evidence from a qualified medical doctor 
who has expressed an opinion that he was insane prior to, 
during, or after his period of AWOL.  A doctor has not 
further concluded that the appellant was not suffering from 
"temporary" insanity.  Additionally, when asked during the 
Board hearing, the appellant stated he was not insane.  He 
did say that he had been harassed and that he might have been 
suffering from the symptoms and manifestations of PTSD, but 
he was not insane.  

In regard to the minor-offense exception noted above, the 
Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance. . . could not constitute a minor offense."  The 
Court has further concluded, via Winter v. Principi, 4 Vet. 
App. 29 (1993), that 32 days AWOL out of 176 days total 
service equals severe misconduct and, by analogy, persistent 
misconduct.

In this instance, the record does not suggest that the 
service member had good and faithful service outside the 101 
days of AWOL.  The appellant did not serve in combat even 
though he served during the Vietnam War.  He was not awarded 
a valourous award or any other award/decoration/medal that 
would indicate or suggest good and faithful service in the US 
Army.

The testimony reflects that at the time of service the 
service member had a high school education.  There is no 
indication in the record that the appellant went on AWOL to 
attend to a family emergency or obligation.  Although it may 
be argued that the service member was a young man with 
limited education who did not understand the long-term 
consequences of his action, it cannot be said that the 
service member's military service was completely meritorious 
and faithful.  It is important to note that when asked by the 
VA to explain his absence, the appellant never bothered to 
provide additional information.  He was silent as to his 
reasoning for being AWOL.  Unfortunately, his silence has a 
detrimental effect on his application for benefits.

Therefore, given the limited information provided, no doubt 
in good faith, by the appellant, the Board finds that 
compelling circumstances did not exist for the period of 
AWOL.  The Board will admit that the offense was not one of 
moral turpitude, or willful and persistent misconduct.  Yet, 
there is sufficient evidence to establish that his service 
was dishonorable and that the circumstances of his discharge 
constitute a bar to benefits under the statute or 
regulations.  As such, the Board finds that the appellant's 
character of discharge is a bar to VA benefits.  The 
appellant's claim is therefore denied.


ORDER

The character of the service member's discharge from active 
military service is a bar to the receipt of VA, and the 
appellant's claim is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


